; - \\ g
*
AO 91 (Rev. 11/11) Criminal Complaint \

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

 

United States of America ) ,
Vv. ) David J. Bradley, Clerk of Court
James Glenn FULCHER Casede.
2 H18-2014M
) EZ
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 19, 2018 in the county of Montgomery in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 USC 2251(a) Used, persuaded, induced, or coerced any minor to engage in any sexually
(Sexual Exploitation of a Child) explicit conduct for the purpose of producing any visual depiction of such
conduct knowing that such visual depiction will be transported or transmitted
18 USC 2252A(a)(5)(B) using any means or facility of interstate or foreign commerce or in or affecting
(Certain Matters Relating to interstate or foreign commerce or mailed, if that visual depiction was
Material Constituting Child produced or transmitted using materials that have been mailed, shipped, or
Pornography) transported in or affecting interstate or foreign commerce by any means,

including by computer. Knowingly possessed, or knowingly accessed with...

This criminal complaint is based on these facts:

See Attached

@ Continued on the attached sheet.

(, Complainant's signature
athan Curry, Special Agent

Printed 7 and title
Sworn to before me and signed in my presence.

Date: 12/19/2018 <SALLLD Ae Fn,

Judge ’s signature

 

 

 

City and state: Houston, Texas Frances H. Stacy, U.S. Magistrate Judge
Printed name and title
AFFADAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
I, Nathan Curry, being truly sworn and deposed state,

I. Tam a Special Agent with the Department of Homeland Security, Immigration &
Customs Enforcement (ICE), Homeland Security Investigations (HSI), assigned to Houston, Texas. I
have been so employed since April 2009. I am currently assigned to the Cyber Investigations Group and
as part of my daily duties as an HSI agent assigned to this group, I investigate criminal violations
relating to child exploitation and child pornography including violations of Chapter 109A, Chapter 110
and Chapter 117, all contained within Title 18 of the United States Code. I have received training in the
area of child pornography and child exploitation, and I have had the opportunity to observe and review
examples of child pornography in various forms of media including computer media. I have also
participated in the execution of search warrants and arrest warrants; a number of which involved child

exploitation and child pornography offenses.

2 This affidavit is based on reports your affiant has read and conversations your affiant has
had with law enforcement officers and investigators involved in this investigation. This affidavit does
not set forth all of my knowledge in this matter but is intended only to show that there is probable cause

to believe that James Glenn FULCHER is in violation of Title 18 United States Code 2251(a) and 18
USC 2252A(a)(5)(B).

3. On or about September 28, 2018, the National Center for Missing and Exploited Children
(NCMEC) received a CyberTipline complaint (# 40880426) from Tumblr, Inc., a social media site that
hosts publicly and privately visible blogs (“web-logs”) for users. Tumblr, Inc. reported that on or about
September 20, 2018, it became aware that the Tumblr account associated with user name “fag6801 get”
(associated email address “fag6801get@gmail.com”) was identified as having uploaded fifty (50) image

files of suspected child exploitation material onto the user’s Tumblr blog (“web-log”).

4, I reviewed the files and believe, based on my training and experience, that multiple image
files from the Tumblr account associated with Tumblr user “fag6801get,’ email address

“fag6801 get@gmail.com,” are child pornography as defined in Title 18, United States Code, Section
2256. I reviewed the following suspected child pornography files that were included with the

CyberTipline Report number 40880426:
a) 178224755151_0_npf_video.mp4 was a color video approximately 30 seconds in duration.
It depicted an outdoor setting with a pubescent Hispanic male child approximately 13-15 years old
kneeling before three pubescent Hispanic males, aged approximately 12-14, all with their penises
exposed as they stand around the kneeling male. The kneeling male is simultaneously masturbating
two of the standing males, while the third standing male masturbates himself. This video file would
constitute child pornography under federal law.
b) 178225791446 0 _npf_video.mp4 was a color video approximately one minute seven
seconds (1:07) in duration. It depicted a Hispanic male child approximately 10-12 years old
wearing a shirt and no pants. The child is lying face down as he is anally penetrated by an adult
erect penis. This video file would constitute child pornography under federal law.
c) 178229771196 _4 inline _image.jpg was a color photo that depicted the exposed erect penis
and testicles of a prepubescent Caucasian male approximately 4-6 years old. The focal point of the
image was the lewd and lascivious exhibition of the genitals. This image file would constitute child
pornography under federal law.
d) 178229771196_5_inline_image.jpg was a color photo that depicted the exposed erect penis
and scrotum of a prepubescent Caucasian male approximately 7-9 years old. The focal point of the
image was the lewd and lascivious exhibition of the genitals. This image file would constitute child
pornography under federal law.
e) 178225541711 _4 inline image.png was a color photo that depicted the exposed erect
penis, naked torso and face of a prepubescent Caucasian male approximately 7-9 years old. The
focal point of the image was the lewd and lascivious exhibition of the genitals. This image file

would constitute child pornography under federal law.

2. Supplemental documentation provided within the CyberTipline Report included the

following subscriber information:
Email Address: FAG6801GET@GMAIL.COM

Screen/User Name: FAG6801GET

Profile URL: FAG6801GET.TUMBLR.COM

IP Address: LO7.7 7,222.32

Last login: = Wed, 19 Sep 2018 11:45:13 -0400 from

2600:1700:4970:2340:f06b:a730:47aa:7066

6. The Tumblr account was accessed from multiple IP addresses which were determined to

originate with AT&T. On October 29, 2018, Houston Police Department Officer Wendy Corrales, a
member of the Houston Metro Internet Crimes Against Children Task Force, issued an administrative
subpoena to AT&T for subscriber information on the customer assigned the following IP addresses, at the
corresponding dates and times. The IP addresses, provided by Tumblr in the CyberTipline Report,

document the user accessing and/or posting to the Tumblr account:

2600:1700:4970:2340::664 on 2018-09-09 16:32:22 UTC
2600:1700:4970:2340:¢874:b05 1 :9c6b:9ebd on 2018-09-09 19:01:00 UTC
2600:1700:4970:2340:c4:6de4:fe39:d05d on 2018-09-06 01:50:08 UTC
2600: 1700:4970:2340:552b:fb39:2ef0:fdb on 2018-09-04 18:38:10 UTC
2600:1700:4970:2340:54db:200a:99d1 :cd15 on 2018-09-04 18:02:32 UTC

AT&T responded on November 3, 2018, that the subscriber was Iona BROWN and that the service address

was on Bryants Circle in Conroe, Texas.

7. I reviewed files that were in the aforementioned Tumblr account associated with the IP
addresses at the dates and time listed in paragraph 6. I found images and videos that meet the federal
definition of child pornography in those files.

8. Subsequent to the receipt of the CyberTipline complaint # 40880426, I received three (3)
additional CyberTipline complaints regarding child pornography uploaded to various social media
accounts. One such complaint had an IP address that resolved back to the same address on Bryants
Circle in Conroe, Texas. The three email addresses associated with the CyberTipline complaints utilize

email addresses with similar naming conventions to the aforementioned Tumblr account. One account
uses an email address of thategoogul6801@yahoo.com. Another account uses the email address of

jamesglenn2018@outlook.com. The third account uses ihategoogul6801@hotmail.com.

9. Through research of law enforcement and public databases I learned that the owner of the
real property located on Bryants Circle in Conroe, Texas is Jeanette Sue Erwin. Through research of public
databases and publicly accessible social media, I learned that Jeanette Sue Erwin and Glenn Fulcher are
the parents of Iona Lanette Fulcher Brown, and that Iona Brown resides at the address on Bryants Circle,
Conroe, Texas with her family. Jona Brown’s brother, James Glenn FULCHER, is also reflected as having

some association with the property.

10. On November 16, 2018, I obtained a federal search warrant for information within and
associated with email address “‘fag6801get@gmail.com”. Google, Inc. responded to that search warrant
on November 21, 2018. I reviewed the contents of that account and observed multiple still and video
images of child pornography, including images depicting bondage and prepubescent children. I also
observed multiple still and video images depicting the face of a white male adult (bearing physical features
and appearance consistent with those depicted in the Texas Driver License image and historical MCSO
booking photos for James Glenn FULCHER); a screen capture (file name: “Screenshot 20171104-
095409.png”) depicting a payment received for renewal of a Texas Driver License in the name of James
Glenn FULCHER; and photographs of a disconnect notice from Entergy Electric dated September 17,

2018, addressed to Glenn S. Fulcher at the Bryants Circle, Conroe, Texas address.

11. I reviewed one of the video files recovered from the email account
“fag6801get@gmail.com” and observed that it depicted a white male child, approximately eleven (11)
years of age sitting with a keyboard in his lap. The child is wearing fingerless motorcycle gloves and a
distinctively patterned t-shirt. The child’s face is visible in the video. An adult white male’s forearm and
hand is visible in the video. A tattoo is visible on the forearm of the adult. The adult’s hand is manipulating

the child’s genital area both outside and inside the pants and appears to be masturbating the child’s penis.
At one point the hand removes the child’s penis from the pants so that the penis is displayed to the camera.

12. On December 17, 2018, I obtained a federal search warrant for the residence on Bryants
Circle in Conroe, Texas. On December 19, 2018, I executed that federal search warrant. I spoke with
Ama Elaine Munoz who told me that approximately two weeks earlier her brother, James Glenn
FULCHER, had relocated from a trailer on the property. I showed Mrs. Munoz a number of sanitized
images extracted from the photos and videos depicting children that were recovered from the email
account “fag6801get@gmail.com”. Mrs. Munoz identified the male child in the video described above
as an eleven-year-old minor relative (hereafter referred to as “Minor Victim #1”). She further identified
the carpet in the background of the video as having previously been located inside the trailer formerly
inhabited by her brother James Glenn FULCHER at the Bryants Circle address. Mrs. Munoz further
identified the tattoo on the adult’s forearm as being that of her brother James Glenn FULCHER. Mrs.

Munoz told me that the tattoo was her brother’s identification number from when he went to prison.

13 On December 19, 2018, Detective Nichols and I attempted a knock and talk consensual
interview with James Glenn FULCHER at 25735 Hill and Dale Avenue, Splendora Texas 77372.
FULCHER answered the door and agreed to an interview. The interview was conducted in Detective
Nichols’ unmarked law enforcement vehicle immediately outside the residence. FULCHER was not
handcuffed or otherwise restrained. I advised FULCHER of his rights under Miranda and he agreed to be
interviewed. He told me he had moved to the location from the Bryants Circle address a couple of weeks
ago. He stated he resided at the location alone. When I asked for his email address, he initially stated
“FAG...” and then stopped and stated something entirely different. He admitted to me that he had used

his sister’s wireless internet account when he had resided at the previous location.

14. FULCHER was shown sanitized images extracted from the photos of and videos depicting
children that were recovered from the email account “fag6801 get@gmail.com”. ‘He stated that several of

the photos were from his Facebook account and depicted juvenile family members, including Minor
Victim #1. FULCHER told me that the tattoo on his forearm was “311651”. FULCHER requested to

speak with an attorney, and the interview was terminated.

L3. Detective Nichols conducted queries of law enforcement databases and learned that
“311651” was the Montgomery County Sheriff's Office inmate identification number assigned to

FULCHER in one of their previous records systems.

16. Based on the foregoing facts, I respectfully request an arrest warrant be issued for James

Glenn FULCHER for violations of Title 18 United States Code 2251(a) and 18 USC 2252A(a)(5)(B).

on)
Nathan Cubry~ /

Special Agent
DHS-ICE-HSI

SUBSCRIBED and SWORN

Before me this day of December 2018, Qnd Lf pro buble (Aut .

Ouutte bp

Frances H. Stacy
United States Magistrate Judge
Southern District of Texas

 
